DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 14-20 are pending in the application with claims 1-8 and 16-20 withdrawn. Claims 9-12 and 14-15 are examined herein.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one row of the plurality overlaps an adjacent row of the plurality” (claim 9) must be shown or the feature(s) canceled from the claim(s).  While Figures 2 and 4C appear to show at least one row of the plurality of rows is offset relative to an adjacent row (see [0047]), the figures do not appear to show a row overlaps, or covers part of, an adjacent row. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 9-12 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is indefinite because it is unclear what structural feature constitutes the difference (if any) between the standard unit cell and the reactivity control cell. Both cells similarly comprise a plurality of channels defined within the core block material, wherein each channel of the plurality of channels is configured to engage an interchangeable component of the plurality of interchangeable components in an operating configuration. The interchangeable component may be, for example, a reactivity control rod (see claim 10). Applicant argues the reactivity control cell distinguishes from the standard unit cell because at least one channel of the reactivity control cell is configured to engage a reactivity control rod. However, the channels of the standard unit cell are also configured to engage an interchangeable component, which as discussed above, may be a reactivity control rod. It is therefore unclear what structurally distinguishes a standard unit cell from a reactivity control cell. Also, it appears that the specification does not discuss a “standard unit cell” nor assign a reference numeral thereto, which further complicates understanding of the claim. The examiner declines to guess the structural difference (if any) between a standard unit cell and a reactivity control cell. As best understood, these cells differ in name only.

Claim 9 recites “the plurality” (twice) in the last two lines of the claim. There is insufficient antecedent basis for this phrase in the claim. It is uncertain (and thus unclear) whether “the plurality” refers to “the plurality of rows”. 

Claim 15 recites “a first unit cell of the the plurality of unit cells and second unit cell of the the plurality of unit cells”. It is unclear whether words are missing between “the the” (twice). If so, then the claim is incomplete.
Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
Claims 9-11 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2020/0027587 (“Venneri”).

Regarding claim 9, Venneri teaches (see Figs. 2B-C) a core (101) of a nuclear reactor comprising:
a plurality of interchangeable components (201A-N, 270A-N, 275A-N), wherein each interchangeable component of the plurality of interchangeable components is configured to affect a performance parameter of the core of the nuclear reactor ([0078]-[0085]); and
a plurality of configurable unit cells (220, 250, 255A-N), wherein each configurable unit cell of the plurality of configurable unit cells is formed of a core block material ([0080]-[0081]), and wherein the plurality of configurable unit cells comprises:
a standard unit cell (220) comprising a first plurality of channels (226A-N) defined within the core block material, wherein each channel of the first plurality of channels is configured to engage an interchangeable component of the plurality of interchangeable components in an operating configuration ([0078], [0081]); and
a reactivity control cell (235) comprising a second plurality of channels defined within the core block material ([0082]; cells 235 comprising coolant passages 227A-B and control rods 270A-N), wherein each channel of the second plurality of channels is configured to engage an interchangeable component of the plurality of interchangeable components in the operating configuration, and wherein at least one channel of the second plurality of channels is configured to engage a reactivity control rod (270A-N) ([0084]); and
wherein the plurality of interchangeable components and the plurality of configurable unit cells are arranged in a plurality of rows, and wherein at least one row of the plurality overlaps an adjacent row of the plurality (vertically adjacent rows of the plurality of configurable unit cells overlap portions of each other).

Regarding claim 10, Venneri further teaches wherein the plurality of interchangeable components comprise a fuel source (201A-N) and a reactivity control rod (270A-N, 275A-N) (Fig. 2C, [0078], [0081], [0084]).

Regarding claim 11, Venneri further teaches wherein the core block material comprises a moderator configured to suppress the propagation of neutrons generated in the operating configuration (Fig. 2C, [0072], [0080]-[0081]).

Regarding claim 14, Venneri further teaches wherein each unit cell of the plurality of unit cells is modularly configured (e.g., hexagon) to be coupled to an adjacent unit cell of the plurality of unit cells such that a number of unit cells in the plurality of unit cells can be adjusted (Figs. 2B-C, [0080]). The unit cells are individual structures that are designed to be coupled to each other; therefore, the number of unit cells would be adjustable). Regardless, during a core assembly (or refueling) operation the number of cells is inherently adjusted by adding (or removing) cells.
Claim Rejections - 35 USC § 103
Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Venneri, as applied to claim 11 above.

Regarding claim 12, as discussed above with regards to claim 11, Venneri discloses the core block material comprises a moderator ([0080]-[0081]). Venneri discloses that it is conventional in the art for a nuclear reactor to use a moderator that comprises graphite ([0004]-[0005]). However, Venneri indicates that different moderator materials can be used, and that they “vary in terms of their moderating abilities, as well as in their costs” ([0004]). For example, a more expensive composite moderator may be used to extend moderator lifetime ([0097]).

A person having ordinary skill in the art before the effective filing date (“POSA”) would realize that a core can be implemented with various moderator materials, necessarily amounting to certain design characteristics obviously more favorable to use of a certain moderator material in light of the specific nuclear reactor design and budgeted costs. Thus, if not already taught, it would have been obvious to one of ordinary skill in the art to have used graphite in the core block material of Venneri to meet a particular reactor design and budget. The result of the use would have been predictable to the skilled artisan.

Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Venneri as applied to claim 14 above, and further in view of US Publication No. 2018/0226159 (“Sterbentz”) and US Patent No. 3,157,582 (“Babule”). 

Regarding claim 15, Venneri does not appear to disclose heat pipes.

Sterbentz (cited via IDS) discloses (see Figs. 2A, 2H, 2I) a core (200) of a nuclear reactor comprising a plurality of unit cells (250), each unit cell comprising a channel (206) configured to engage a heat pipe (208). Sterbentz further discloses the heat pipe transfers heat from the fuel material to a heat exchanger of a power generation system ([0048]).

It would have been obvious to a POSA to include heat pipes, as disclosed by Sterbentz, in the core of Venneri for the benefits thereof. Thus, modification of Venneri’s core to transfer heat from the fuel, as suggested by Sterbentz, would have been obvious to a POSA.  

Sterbentz further discloses a predetermined gap (272) between a first unit cell of the plurality of unit cells and second unit cell of the plurality of unit cells (Fig. 2H, [0051]). Similarly, Babule discloses (see Figs. 1-2) a core of a nuclear reactor comprising a plurality of configurable unit cells of moderating material, wherein each unit cell of the plurality of unit cells is arranged such that a predetermined gap exists between adjacent unit cells (2:28-32), and wherein the predetermined gap corresponds to a predetermined heat transfer parameter of the core (3:7-11). Babule discloses this allows each cell to expand and contract independently of adjacent cells (2:28-32, 3:7-11). 

It would have been obvious to a POSA to arrange the plurality of unit cells of the modified Venneri such that a predetermined gap exists between adjacent unit cells, as suggested by Sterbentz and Babule, for the benefits thereof. Thus, further modification of the core of Venneri to allow for independent expansion of the unit cells, as suggested by Babule, would have been obvious to a POSA. 

Response to Arguments
Applicant’s arguments and amendments filed 09/23/2022 have been fully considered and are partially persuasive.

Applicant’s amendments overcome some, but not all, of the 35 U.S.C. 112(b) rejections and have created new issues, as discussed above.

Applicant’s cancellation of claim 13 removes the 35 U.S.C. 112(d) rejection of record. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues “[n]othing in Venneri indicates that its components are interchangeable” and “contrarily teaches a very stagnant and specific core structure” (Remarks, p. 8). Examiner respectfully disagrees. 

Claims 9-10 imply that the listed components (fuel source, heat pipe, and control rod) are interchangeable with themselves. That is, a heat pipe is interchangeable with another heat pipe. The claim does not state that a heat pipe is interchangeable with a control rod.

Venneri teaches the plurality of interchangeable components may comprise, for example, a fuel source (201 A-N) and a reactivity control rod (270A-N, 275A-N) (Fig. 2C, [0078]-[0084]). There is nothing to suggest that the fuel source and reactivity control rods are not interchangeable, which includes replaceable. In fact, it was well-known in the art to refuel reactor cores once fuel is depleted. It is also required for safety reasons to be able to change a depleted or damaged control rod. An original control rod is always structurally “interchangeable” with its replacement control rod. Therefore, the components of Venneri are capable of being interchanged. Additionally, as discussed in the prior Office action, Venneri’s unit cells are individual structures, or “blocks”, that are designed to be coupled to each other (Figs. 2B-2C, [0080]).

Conclusion
Applicant's amendment necessitated any new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
	Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 FR 1.114. Filing an RCE helps to ensure entry of an amendment to the claims, specification, and/or drawings.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646